MEMORANDUM **
Martin Luther Oren appeals the district court’s summary judgment order in favor of Santa Clara County Sheriff Deputies Zuniga and Vandegraaf for claimed violations of 42 U.S.C. § 1988. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s grant of summary judgment de novo. Olsen v. Idaho Bd. of Med., 363 F.3d 916, 922 (9th Cir.2004). We affirm.
The district court properly granted summary judgment on Oren’s claim because the evidence was insufficient to establish that the deputies were deliberately indifferent to Oren’s medical health and safety. Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994); see also Lolli v. County of Orange, 351 F.3d 410, 419 (9th Cir.2003). Upon booking Oren at the Santa Clara Jail, the deputies informed the jail staff of Oren’s behavior and medication. Furthermore, the accident underlying this suit happened hours after Oren posted bail and was released from custody. The jail staff was not in a position to ignore the bail order and retain Oren.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.